FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                    February 1, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
                                  TENTH CIRCUIT


 CHRISTOPHER HARRIS,

          Petitioner-Appellant,
                                                          No. 10-1570
 v.
                                                 (D.C. No. 1:10-CV-02735-LTB)
                                                            (D. Colo.)
 JULIE WANDS, Warden,

          Respondent-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Petitioner-Appellant Christopher L. Harris, a federal prisoner proceeding

pro se, 1 appeals the district court’s dismissal of his application for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. He also moves for leave to proceed

in forma pauperis on appeal. Exercising jurisdiction under 28 U.S.C. §§ 1291

      *
             This Order and Judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.

      After examining the appellate record, this three-judge panel determined
unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.
      1
             Because Mr. Harris is proceeding pro se, we construe his filings
liberally. See, e.g., Garza v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
and 2253(a), we affirm the decision of the district court, and deny Mr. Harris’s

motion to proceed in forma pauperis.

                                 BACKGROUND

      In 1999, Mr. Harris pleaded guilty in the United States District Court for

the Southern District of Indiana to conspiracy to possess with intent to distribute

cocaine and cocaine base. He was sentenced to 300 months’ incarceration, to be

followed by five years of supervised release. No appeal was filed. Almost six

years later, Mr. Harris moved for habeas relief under 28 U.S.C. § 2255. The court

denied this relief because Mr. Harris’s petition was untimely and barred by the

waiver clause in his plea agreement. Again, no appeal was taken. A subsequent

filing in 2007—quizzically entitled “offer of performance”—was treated as an

unauthorized second § 2255 motion under the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), and was summarily dismissed for lack of

subject matter jurisdiction.

      In November 2007, while incarcerated at the Federal Correctional

Institution in Florence, Colorado, Mr. Harris filed his first § 2241 petition in the

United States District Court for the District of Colorado, asserting a number of

claims attacking his conviction. The district court denied this petition,

concluding that the appropriate remedy was under § 2255 in the Southern District

of Indiana, where Mr. Harris was convicted. See Harris v. Wilner, No. 1:07-CV-

02457-ZLW, 2008 WL 1765649 (D. Colo. Apr. 16, 2008). On appeal, we

                                         -2-
affirmed. See Harris v. Wilner, 294 F. App’x 384 (10th Cir. 2008). Other filings

followed. See, e.g., Harris v. Anderson, No. 6:10-cv-03227-RED, 2010 WL
4531405 (W.D. Mo. Nov. 2, 2010) (dismissing Mr. Harris’s § 2241 petition for

failure to state a constitutional violation or to exhaust his administrative

remedies).

       Most recently, and of primary concern here, Mr. Harris filed a § 2241

petition in the United States District Court for the District of Colorado,

challenging the legality of his confinement based on civil commercial law. See

Harris v. Wands, No. 1:10-CV-02735-LTB, 2010 WL 5339604 (D. Colo. Dec. 10,

2010). As the district court explained:

             Mr. Harris . . . contends in the Amended Application that once he
             was convicted a statutory obligation under the Uniform
             Commercial Code (UCC) was created in favor of the United
             States. Although Mr. Harris’s claims are disjointed and generally
             unintelligible, he appears to argue . . . that his criminal judgment
             constitutes a “warehouse receipt” and a “negotiable instrument”
             which were indorsed and delivered as payment under the UCC
             when he was placed at the BOP. Mr. Harris concludes that as a
             result of the indorsement and payment his current warden no
             longer has a right to retain him.

Id. at *1.

       The district court concluded that “Mr. Harris’s attempt to effect his release

through the operation of civil commercial statutes is legally frivolous[, and] Mr.

Harris is entitled to no relief on his claims as a matter of law.” Id. Mr. Harris

now appeals that ruling.


                                          -3-
                                    DISCUSSION

      On appeal, Mr. Harris renews his claims that his current warden no longer

has the right to confine him based on principles of civil commercial law. He

reiterates his belief that “the Judgment and Commitment Document . . . is a

warehouse receipt under U.C.C. § 7-202,” and claims that his “acceptance,

indorsement, and delivery of [that] negotiable instrument . . . g[ave] Christopher

L. Harris all rights, titles, interests, and claims to the property, i.e., the body of

Christopher L. Harris, identified on the Warehouse Receipt/Judgment and

Commitment Document.” Aplt. Opening Br. at 4–5. He further claims that the

government’s “use of the [Federal Bureau of Prison’s] rules and policies to reject

[his] legal tender offer impairs the obligation of contracts,” id. at 5, and asks that

this court apply “The Law of Contracts” to this case, Aplt. Opening Br.

Addendum at 1.

      “We review the district court’s dismissal of a § 2241 habeas petition de

novo.” Garza, 596 F.3d at 1203 (quoting Broomes v. Ashcroft, 358 F.3d 1251,

1255 (10th Cir. 2004)) (internal quotation marks omitted). 2 We find no error in

the district court’s determination that Mr. Harris’s claims are clearly without

merit. Mr. Harris does not appear to challenge the validity of his conviction, only

      2
              Because Mr. Harris is a federal prisoner, he does not need a
certificate of appealability to appeal from the district court’s denial of his § 2241
petition. Bledsoe v. United States, 384 F.3d 1232, 1235 (10th Cir. 2004) (citing
Montez v. McKinna, 208 F.3d 862, 867 (10th Cir. 2000); McIntosh v. U.S. Parole
Comm’n, 115 F.3d 809, 810 n.1 (10th Cir. 1997)).

                                          -4-
its execution, and he does so based on principles of contract law. Despite his

arguments to the contrary, however, Mr. Harris’s sentence is not the creation of

civil commercial transactions. Cf. Beylik v. Estep, 377 F. App’x 808, 812 (10th

Cir. 2010) (“Contrary to the allegations in Beylik’s numerous pleadings, he is not

in confinement as a result of any ‘contract’ he may have signed with the

[Colorado Department of Corrections] . . . ; rather, he is serving a sentence of

imprisonment duly imposed by a Colorado state court.”). His sentence is, instead,

the result of a court’s legitimate exercise of its power to impose punishment for

proscribed criminal conduct. See Ex parte United States, 242 U.S. 27, 41 (1916)

(“Indisputably under our constitutional system the right to try offences against the

criminal laws, and, upon conviction, to impose the punishment provided by law,

is judicial . . . .”); see also United States v. Einsphar, 35 F.3d 505, 507 (10th Cir.

1994) (“Congress enjoys the right to determine the range of permissible sentences

for particular crimes, [and] the federal courts impose such sentences upon specific

offenders . . . .”). Mr. Harris’s use of commercial law theories based on the

U.C.C. to attack the execution of his criminal sentence simply has no foundation

in our laws.

      We further note, as did the district court, that this is not Mr. Harris’s first

attempt to gain his release from prison by using civil contract law in a § 2241

action. See Harris v. Anderson, No. 6:10-cv-03227-RED, 2010 WL 4531408, at

*1 (W.D. Mo. Oct. 14, 2010). Therefore, we pause to echo the words of warning

                                          -5-
issued by the district court: this court will not tolerate the type of frivolous

behavior Mr. Harris has thus far demonstrated in his filings. Such repetitive

filings place a burdensome—and unnecessary—tax on judicial resources. See

United States v. Harris, 391 F. App’x 740, 744 (10th Cir. 2010) (“[The

petitioner’s] renewal in raising this same jurisdictional argument, despite our

numerous adverse rulings, demonstrates his argument here is blatantly frivolous,

an abuse of the judicial process, and the cause of unnecessary expenditures of

judicial resources on a matter which has been definitively adjudicated and deemed

meritless.”). “Federal courts have the inherent power to regulate the [filing]

activities of abusive litigants,” Ysais v. Richardson, 603 F.3d 1175, 1180 (10th

Cir.), cert. denied, 131 S. Ct. 163 (2010), and Mr. Harris is cautioned that further

frivolous filings may result in the imposition of filing restrictions. See Winslow

v. Hunter, 17 F.3d 314, 315 (10th Cir. 1994) (per curiam) (“The right of access to

the courts is neither absolute nor unconditional, and there is no constitutional

right of access to the courts to prosecute an action that is frivolous or malicious.”

(alteration omitted) (quoting Tripati v. Beaman, 878 F.2d 351, 353 (10th Cir.

1989))).

                                   CONCLUSION

      Based on the foregoing, we AFFIRM the dismissal of Mr. Harris’s § 2241

petition. We also DENY his motion to proceed in forma pauperis, as Mr. Harris

has not demonstrated “the existence of a reasoned, nonfrivolous argument on the

                                          -6-
law and facts in support of the issues raised on appeal.” Watkins v. Leyba, 543
F.3d 624, 627 (10th Cir. 2008) (quoting McIntosh, 115 F.3d at 812) (internal

quotation marks omitted).


                                      ENTERED FOR THE COURT



                                      Jerome A. Holmes
                                      Circuit Judge




                                        -7-